United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           March 2, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60567
                          Summary Calendar


MARIA JAQUELINA VARGAS PEREZ,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A75 478 436)
                         --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Petitioner Maria Jaquelina Vargas Perez, a citizen of Mexico,

petitions for review of an order from the Board of Immigration

Appeals (“BIA”) affirming the decision of the immigration judge

(“IJ”) to deny her application for cancellation of removal under

the Immigration and Nationality Act and voluntary departure.           In

her petition, Vargas Perez argues that:      (1) the BIA violated her

due process rights by issuing a summary affirmance of the IJ’s

denial; (2) the IJ violated her due process rights by failing to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
rule on her asylum application; and (3) her various counsel during

her proceedings before the IJ rendered ineffective assistance by

failing to raise the asylum issue.

       Respondent has filed a motion seeking dismissal of Vargas

Perez’s instant petition for lack of jurisdiction on the ground

that    Vargas   Perez   failed   to       exhaust   all   of   her   available

administrative remedies.      Our examination of the record confirms

that Vargas Perez failed to raise these claims before the BIA on

appeal or in a motion to reopen the proceedings.                Her failure to

exhaust her administrative remedies deprives us of jurisdiction to

consider the instant petition.         See Wang v. Ashcroft, 260 F.3d 448,

452 (5th Cir. 2001); 8 U.S.C. § 1252(d)(1)(1999).               Although Vargas

Perez argues that the exhaustion requirement should be waived under

the futility exception, she fails to allege facts warranting

application of that exception. See Goonsuwan v. Ashcroft, 252 F.3d

383, 389 (5th Cir. 2001).

       Accordingly, we grant the respondent’s motions to waive the

requirement to file a brief and to dismiss the instant petition for

lack of jurisdiction, and we dismiss Vargas Perez’s petition and

deny all outstanding motions.

       Motion to waive requirement to file brief GRANTED; motion to

dismiss GRANTED; petition DISMISSED for lack of jurisdiction; all

outstanding motions DENIED.




                                       2